IN THE UNI’I‘ED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JANATA MONTGOMERY, §
Plnintiff, §
V. § No. 3:18-CV-2057-S
BIOLIFE ~ SHIRE, §
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magietrat;e Judge made findings, conclusions, and a
recommendation in this case No objections Wei‘e filed. The District Coui‘t reviewed
the proposed findings, conciusions, and recommendation for plain error. Finding
none, the Coui‘t ACCEPTS the Findings, Conclusions, and Reoommendation of the

United States Magistrate Jndge.

So oRDEREn this /_’ 5{§§?0£0@01)@11, 2013

/@n;/M/\

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

